Citation Nr: 0511482	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include agoraphobia, panic attacks, and 
depression, as secondary to the service connected 
gynecological disorder of incompetent cervix with history of 
multiple surgical procedures and miscarriages times four is 
granted.






ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty September 1990 to September 
1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim for service connection addressed in 
this decision.

2.  The medical evidence of record contains diagnoses of 
major depressive disorder, panic disorder, and agoraphobia 
that have been medically attributed to the veteran's service-
connected gynecological disorders of incompetent cervix with 
multiple surgical procedures and miscarriages times four.


CONCLUSION OF LAW

A psychiatric disability to include major depression, panic 
disorder, and agoraphobia is proximately due to or the result 
of the service-connected gynecological disorders of 
incompetent cervix with multiple surgical procedures and 
miscarriages times four.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board finds it may grant the veteran's claim for service 
connection for a psychiatric disorder, as secondary to the 
service-connected gynecological disorders of incompetent 
cervix with multiple surgical procedures and miscarriages 
times four, based on the record now before it.  Because the 
Board is granting the benefit sought on appeal, no additional 
evidence is required to make a determination as to the issue, 
and, hence, any failure to comply with VCAA requirements as 
to this issue would not be prejudicial to the veteran.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board finds it is not necessary to 
further analyze the adequacy of VCAA compliance in the 
present case.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Service connection for incompetent cervix with multiple 
surgical procedures for severe cervical dysplasia and 
miscarriages times four was initially granted by the RO, in a 
June 2000 rating decision.  The disabilities were initially 
evaluated as noncompensable.  In an October 2002 rating 
decision, the RO increased the evaluation assigned the 
service-connected hydradenitis suppurative to 30 percent, but 
confirmed and continued the zero percent assigned the 
service-connected incompetent cervix. 

VA treatment records reflect that the veteran was diagnosed 
with major depressive disorder in October 2000.  The entry 
reflects that the examiner described the veteran as anxious 
and moderately depressed.  She described her own feelings as 
being very frightened and depressed because of the state of 
her pregnancy, and the fact her last pregnancy ended in 
stillbirths.

She further described interrupted sleep, irritability, and 
pervasive anxiety.  Yet her speech was goal directed and well 
modulated, without pressure.  She bordered on tears during 
the interview but did not exhibit suicidal ideation or 
impulse.  She did not exhibit overt psychotic symptoms.  
Prozac was prescribed.

In May 2001, she tested positive for a mood disorder but 
declined further screening.  In October 2001, she presented 
for treatment with reports of feeling as though she would 
pass out twice in the past two weeks.  She described her 
heart racing, her hands shaking, and that she felt as though 
she could not breathe.  She began to cry, the examiner 
observed, and stated that these symptoms usually happen when 
she is in public or shopping.  She expressed fear that she 
could not even care for her baby, stating that she had almost 
dropped her.

The veteran stated that the symptoms began two years ago, 
after she had lost her triplets, but that they now occur more 
frequently and recently, had worsened.  The examiner 
diagnosed panic disorder and prescribed Paxil.  Individual 
therapy was discussed.  In November 2001, a trial 
prescription of Citalopram was started and the veteran was 
scheduled for individual therapy.  Thereafter, Xanax was 
prescribed and the diagnosis was noted as panic disorder with 
agoraphobia.

The veteran was seen by a staff psychologist for her first 
individual therapy session in December 2001.  Pertinent 
themes related to this session were noted to include 
grief/loss and guilt regarding the loss of her triplets.  The 
examiner diagnosed panic disorder.  

Also of record are statement proffered by the veteran's 
witnesses, including her husband, co-workers, and friends.  
These letters are dated in December 2001 and attest to the 
difficulties the veteran experienced during her pregnancies, 
and her state of mind and emotion after her miscarriages.

In particular, the veteran's husband discussed the loss of 
their triplets in December 1999.  He indicated that two 
physicians told them that they would need to terminate only 
one of the pregnancies and that the other two babies could be 
saved.  Another doctor, who was not attending but had treated 
the veteran throughout her pregnancy, notified the attending 
physicians that all three pregnancies should be terminated 
due to risk of infection and endangerment to the veteran's 
life.  When the pathology report was returned, it showed that 
only one baby had an infection.  The husband noted the 
veteran felt guilt that if she had not conceded to the 
doctor's wishes, the other two babies could have been saved.  
After being released from the hospital, the husband observed, 
his wife

[S]tarted having a difficult time going 
to crowded places she (sic) would start 
feeling bad like she couldn't breath and 
was going to pass out.  At times we would 
have to leave or she would go sit in the 
car.  She continued to feel this way at 
work and while out in public but was able 
to control it at that time.

In July 2000, the veteran again became pregnant and 
subsequently gave birth to a baby girl.  However, during the 
pregnancy, the husband noted, the veteran expressed feelings 
of depression and needed to be put on Prozac.  The medication 
made her panicky and she would wake up feeling as though she 
would pass out.  She became afraid to sleep at night.  
Shortly after this she started to have contractions and went 
to the hospital.  She was placed on bed rest for the 
remainder of her pregnancy.  After their daughter was born, 
he stated, the veteran initially went back to work but 
continued to occasionally feel as though she would pass out.  
She had to leave work a couple of times because of this.  He 
noted that she expressed that she realized that these 
symptoms were present when she was in crowded areas or when 
the clinic at which she worked was full of patients.  The 
panic attacks began to increase about two months prior to his 
writing the statement, he said.  In one, she fell to the 
ground with her baby in her arms.  After the second, in which 
she felt the same symptoms, she sought treatment and was 
prescribed medication.  Subsequently, she experienced these 
symptoms while driving and has not been able to drive often 
since.

The husband noted that the veteran has always been a hard 
worker and an able mother, but she now found herself unable 
to work or to be in a public place.  He said she felt 
overwhelmed and sick without medication.  He concluded:

The loss of our triplets is a great 
emotional wound she has been trying to 
deal with on her own but now it is not in 
her control.  She has a lot of guilt and 
is very angry towards the doctor whose 
care she was under.  She also constantly 
worries that some thing bad is going to 
happen to herself and her family.  All 
though she was blessed with another child 
since the loss of our triples [the 
veteran] has realized that it doesn't 
take away the pain of the three she has 
lost.  

The other letters voice similar observations, noting that 
prior to the loss of her triplets, that the veteran was a 
fun, sociable, energetic, and outgoing person.  Since the 
loss, she has become a virtual recluse, unable to cope with 
the stresses of everyday life.  A few of the comments are 
highlighted below:

Everyone would fully expect a mother to 
anguish over the loss of a child and 
anticipate a long slow bereavement 
period.  Unfortunately, over the last two 
years we have not seen any signs that 
[the veteran's] grief has diminished, it 
has only increased.

***

After the loss of the triplets there was 
a change in [the veteran].  She tried to 
mask her pain and shield her friends from 
knowing how much she was hurting, but I 
could see it in her eyes.  It has gotten 
especially worst in the last several 
months.  She hardly ever smiles, her 
conversations are minimal, she can't go 
anywhere, and her panic attacks are 
frequent.

***

After this (the loss of her triplets) 
[the veteran] seem (sic) to change.  She 
was not the happy-go-lucky person she 
once was.  She would go through period 
where [she] seemed so sad and unhappy ... I 
saw [the veteran] this past October and 
could not believe the young woman I was 
talking too.  She is so afraid that 
something bad is going to happen to her 
or one of her loved ones.  She told me 
how she does not even like going to the 
stores shopping anymore and this is not 
the [person] I knew.

***

She has been dealing with a lot of stress 
since the loss of the triplets.  She has 
tried to overcome this depression on her 
own but I feel it is becoming to hard for 
her.  [The veteran] and I eat lunch 
together and it has become a problem for 
her to go to the dining hall alone due to 
her panic attacks.

***

I have known [the veteran] for 8 years.  
The change in her character since the 
loss of her triplets has been dramatic.  
Her demeanor has changed from high 
spirits and exuberance to withdrawn and 
depressed.  These changes, while 
understandable, are frightening.

***

I have known [the veteran] for 
approximately three years.  When I first 
arrived to [military base], [the veteran 
was on active duty] and assisted in my 
transition to the medical center.  She 
was always helpful, cheerful and her 
smile always "lit up the room."  Since 
her triplets loss, [the veteran] has not 
been her usual "bubbly" self and I've 
seen that smile slowly fade over the 
course of just a short time.

In May 2002, the veteran underwent VA examination for 
gynecological conditions.  After a thorough review of the 
veteran's medical history, including a history of repeated 
urinary tract infections, recurrent hydradenitis suppurative, 
first trimester miscarriage in June 1994, colposcopy in 
September 1996 with loop electrosurgery, and additional 
colposcopy with cone biopsy in February 1997 and March 1997.  
In February 1997, mild dysplasia was noted.  Further 
colposcopy was performed in February 1998.  In December 1999, 
she miscarried triplets at 22 weeks after premature labor and 
premature rupture of the membranes.  In August 1995 she gave 
birth by cesarean section for cord prolapse at 41 and 4/7 
weeks.  In March 2001, she gave birth by spontaneous vaginal 
delivery at 39.5 weeks after cervical cerclage at 14 weeks, 
removal at 37 weeks.

The examiner diagnosed the veteran with incompetent cervix, 
secondary to previous loop electrosurgical excision procedure 
surgery and cold knife conization for high grade squamous 
intraepithelial lesion cervical intraepithelial neoplasia II 
and III with loss of triplets at 22 weeks gestation.  The 
examiner made the following observation:

[T]he patient has no gynecological 
symptoms at this time.  She is having 
trouble coming to term with the loss of 
triplets at 22 weeks.

In the same month the veteran underwent VA examination for 
mental disorders.  The examiner stated that he had reviewed 
the veteran's claims file and history as provided by the 
veteran.  The examiner further noted that service medical 
records showed treatment twice and screening in 1991 for 
depression.  The report reflects a diagnosis of panic 
disorder with agoraphobia.  In discussing the etiology of the 
veteran's diagnosed psychiatric disorder, the examiner 
opined:

[The veteran] has been diagnosed with 
panic disorder with agoraphobia in the 
[VA clinic] and is treated for such.  Her 
military records indicate that in 1991 
[at a military base] she had a 
situational depression and was treated.  
Then the panic and agoraphobia were 
manifested in September of 2001.  There 
have been medical stressors which could 
contribute to the mental problems.  
However, I am unable to make a definitive 
statement that the panic and agoraphobia 
are related to her service connected 
disability.

[The veteran] ... recently received a 
medical discharge.  While on active duty 
she was seen in the mental health clinic 
[at a military base].  Then throughout 
her military career she had medical 
problems including the miscarriage of 
triplets.  Since October 2000, she has 
been treated at the [VA] for panic and 
agoraphobia.

Subsequent to the conduct of these VA examinations, the RO 
received additional medical treatment records from a private 
mental health care provider.  These records show treatment 
including hospitalization for panic disorder, agoraphobia, 
and severe anxiety in June through July 2002 with a diagnosis 
of major depressive disorder.  Trazodone was prescribed in 
July 2002.

In January 2004, the RO received the statement of Adrenne J. 
Dedeaux, M.S.W., L.C.S.W., C-A.S.W.C.M., MBA, and Clinical 
Social Worker, who has been the veteran's therapist since 
August 2002.  Ms. Dedeaux provided a detailed medical and 
psychological overview of the veteran.  It is not documented 
whether this overview is from an independent review of the 
medical records or based solely on the history as provided by 
the veteran.

Ms. Dedeaux observed the veteran to be in no acute confusion.  
The social worker described the veteran as coherent, alert, 
articulate, and capable of answering questions regarding her 
reasons for seeking mental health services and about other 
areas of medical and personal background.  However, she 
appeared nervous and Ms. Dedeaux opined that her mannerisms-
i.e., agitation and tics (throat clearing, leg movement, and 
hand wringing)-were consistent with the level of trauma she 
had endured.  The social worker noted that the veteran was 
cooperative and willingly answered questions in a responsive, 
articulate, friendly, and open manner.  She was not evasive 
and her responses were honest and seemed truthful.  Her mood 
was somber and dysphoric, and she became tearful when 
discussing the loss of her children and sense of 
selflessness.  The veteran described herself as miserable, 
helpless, anxious, scared, unhappy, unable to think clearly, 
insecure, having a low self-esteem, and forgetful.  She 
reported fear of parenting her children because of her 
feelings of impending doom and an inability to function 
outside of her home.  She further admitted anger at herself, 
God, and friends, and apprehension about everything and 
everyone important in her life.  She stated she feared and 
ruminated about danger to her husband and children.

Ms. Dedeaux observed the veteran to exhibit an affect 
congruent with her emotional trauma.  Language was coherent, 
spontaneous, appropriate, and fluent.  She manifested 
preoccupation with thoughts of danger to herself, her husband 
and children.  Orientation was spontaneous and normal.  
Attention and concentration were within normal range.  Remote 
and recent memory were somewhat distorted.  She admitted to 
hypnagogic hallucinations and extended periods of sleep 
deprivation but expressed no suicidal ideation.  She 
expressed phobia about being in crowds and the social worker 
noted she is severely agoraphobic. She expressed classic 
panic attack symptoms of hyperventilation and rapid heart 
rate.  She further expressed feelings of impending doom of 
herself and her loved ones, fear of taking a bath for fear of 
drowning, inability to drive her car without maintaining 
contact with her husband or others while driving, and 
irrational beliefs that something bad would happen to her 
loved ones and that she had to protect them.  These feelings, 
she said, kept her home, and she stated she felt like a 
prisoner in her home.  Yet, despite some exhibited impairment 
into insight, the social worker observed, the veteran's 
judgment remained mostly rational.  When the veteran felt she 
was unable to continue working or that she might become a 
danger to her daughter, she made appropriate decisions and 
arrangements.  

Noting that the veteran's medical history was uneventful 
prior to problems with her cervix, Ms. Dedeaux linked the 
veteran's current psychiatric problems to the residuals of 
her incompetent cervix, i.e., her difficult pregnancies and 
the miscarriage of her triplets.  As described by the social 
worker, the veteran's sense of helplessness stems from the 
sense of helplessness she experienced during her pregnancy 
and premature birth of her triplets; her sense of panic and 
agoraphobia, from her forced bedrest during her pregnancies.

The incompetence of her cervix forced her 
to be in bed for the greater part of her 
pregnancy, which in turn caused her to 
become socially and mentally isolated.  
Her world consisted of being in her home, 
alone, day after day, further squeezing 
out the world which she would have to 
navigate.  Her incompetent cervix caused 
her to have to stay in her home, in bed.  
Her incompetent cervix also caused major 
depression.  [The veteran] had been 
described as a person who was "fun 
loving, she loved to get out and shop, 
she enjoyed the company of others."  
[The veteran's] social abilities and 
spontaneity was no longer a part of her 
life.  She reports having to think about 
how she would do routine things that she 
had never given thought to.  She was no 
longer able to hop into the car and go a 
few blocks to ... any of the places where 
she shopped.  She was afraid to leave her 
home.  Conversely, she reports there 
times she was afraid to be in her home.  
Her mental stability was compromised due 
to the incompetence of her cervix.  She 
had one healthy child, whom she had 
carried to full-term.  She lost three 
babies because of her incompetent cervix.  
She was confined to her home and her bed 
due to the incompetence of her cervix.

The beginning of her need for mental 
health intervention started with the term 
"severe cervical dysplasia/incompetent 
cervix."

[The veteran's] cervix was not 
incompetent when she gave birth to her 
son, in 1995.  [The veteran] did 
successfully carry to full-term, her 
daughter, even though she had to lay in 
bed for five months to insure that her 
baby was carried full-term.  [The 
veteran] states she would have done 
anything to save her babies.  She 
understood and accepted that not all 
three babies could be saved.  The gravity 
of her mental condition as something she 
did not give a thought to until she was 
unable to function when attempting to do 
routine things, such as going grocery 
shopping, or going out to buy diapers for 
her infant daughter.

These private medical records were not in the claims file at 
the time of the May 2002 VA examinations.  Furthermore, it 
does not appear, from a close review of the May 2002 VA 
opinion, that the examiner made careful review of the lay 
statements that had been proffered describing the 
observations of the veteran's close friends and family as to 
her actions and reactions before and after the miscarriage of 
her triplets.  It is noted that many of these witnesses knew 
the veteran while she was on active service and described the 
veteran's change in demeanor during the last part of her 
active service to the present time.  The miscarriage of her 
triplets occurred in December 1999, just three months after 
her separation from active service.  Her incompetent cervix, 
the multiple surgical procedures required her to treat it, 
and her first miscarriage occurred during her active service.

The Board acknowledges that the VA physician who examined the 
veteran in May 2002 appears to have the requisite 
qualifications.  And, certainly, it is acknowledged that a 
Ph.D. degree would ordinarily be of more probative weight in 
comparison with an M.S.W. in comparing opinions as to 
etiology of a psychiatric condition.  Notwithstanding, in the 
present case and for the following reasons, the Board finds 
Ms. Dedeaux's opinion to be more probative than the May 2002 
VA examiner's opinion.

First, the Board observes that the VA examiner did not have 
the private medical evidence or Ms. Dedeaux's evaluation and 
statement at the time of his evaluation and opinion.

Second, the Board notes that while the VA examiner professes 
to be unable to make a definitive statement that the 
diagnosed panic disorder and agoraphobia are related to the 
service connected disability, his reasoning is that her 
service medical records reflect psychiatric treatment in 1991 
with no further treatment until after her separation from 
service.  This would appear to be more appropriate reasoning 
in a case where the issue is one of direct, rather than 
secondary, service connection.  Secondary service connection 
does not require a finding of injury or disease during active 
service, only a relationship between the claimed disability 
and the service-connected disability.  See 38 C.F.R. § 3.310.

Notwithstanding, the Board notes that examiner conceded in 
his statement that there were "medical stressors which could 
contribute to the mental problems" and notes that 
"throughout her military career she had medical problems 
including the miscarriage of triplets."  He further noted 
that she has been treated at the VA for panic and agoraphobia 
since October 2000, which is 13 months following her 
discharge from active service-just beyond the one-year 
presumptive period for organic disorders of the nervous 
system and psychoses.  See 38 C.F.R. § 3.307, 3.309 (2004).

Third, in May 2002, the veteran also underwent VA examination 
for gynecological conditions, at which time the VA examiner 
noted that the veteran was still having difficulty coming to 
terms with the loss of her triplets.  This observation 
supports Ms. Dedeaux's finding that the veteran's psychiatric 
disability, including depression, had its onset with the 
miscarriage of her triplets which, in turn, was the result of 
her incompetent cervix.

The record reflects no other evidence, opinions, statements 
or findings-other than the opinion proffered by the May 2002 
VA examiner-to refute the opinion of Ms. Dedeaux linking the 
veteran's currently diagnosed psychiatric disability to 
include agoraphobia, panic attacks, and depression, to the 
service-connected incompetent cervix with history of multiple 
surgical procedures and miscarriages times four.

The Board has reviewed all the evidence before it and finds 
that the private medical evidence submitted after the May 
2002 VA examination for mental disorders is compelling.  In 
particular, the Board finds that Ms. Dedeaux's opinion highly 
probative as it is based on actual treatment of the veteran 
over a period of time, albeit a little more than a year.  
Moreover, the Board finds that this evidence is not 
necessarily inconsistent with the May 2002 VA examination 
report itself, as the examiner also noted that the veteran 
had medical problems throughout her military career, 
including the loss of her triplets, which he opined could 
have contributed to her mental problems.  The level of grief 
the veteran was exhibiting was again mentioned in the May 
2002 VA examination for gyneco conditions, where the examiner 
then observed that the veteran was experiencing difficulty in 
dealing with the loss of her children.

Hence, after review of the evidence, the Board concludes that 
the evidence establishes that the veteran's currently 
manifested psychiatric disability to include agoraphobia, 
panic attacks, and depression, is secondary to the service 
connected gynecological disorder of incompetent cervix with 
history of multiple surgical procedures and miscarriages 
times four.  Thus, service connection for a psychiatric 
disability to include agoraphobia, panic attacks, and 
depression, is appropriate.  38 C.F.R. § 3.102 (2004).


ORDER

Service connection for a psychiatric disability to include 
agoraphobia, panic attacks, and depression, as secondary to 
the service connected gynecological disorder of incompetent 
cervix with history of multiple surgical procedures and 
miscarriages times four is granted.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


